EXHIBIT 10(iv)



Summary of Compensation Arrangements for Directors,

Chief Executive Officer and Certain Other Executive Officers



Noland Company does not have any employment agreements with its directors or
employees. Provided below is a summary of Noland Company's compensation for its
directors, chief executive officer, and certain other executive officers.

Summary of Directors' Compensation

All non-employee directors receive quarterly a deferred award of Noland Company
common stock having an aggregate fair market value of $3,750, plus a cash
payment of $1,000 per committee meeting attended ($500 if attended by
telephone).



Employee directors do not receive additional compensation for their service on
the Board of Directors.



Summary of Chief Executive Officer's Compensation



Base Salary

. On January 28, 2005, the Executive Compensation Committee approved a base
salary for Lloyd U. Noland, III as Chief Executive Officer, of $217,500 for
2005.





Annual Incentive Award.

On January 28, 2005, the Executive Compensation Committee approved an annual
incentive award for 2004 for Mr. Noland of $195,000.



The Executive Compensation Committee will consider an annual incentive award for
Mr. Noland for 2005. In determining annual incentive awards for Mr. Noland, the
Executive Compensation Committee considers quantitative performance metrics,
including revenue; profit margins; profits before LIFO adjustments, extra
compensation and income taxes; and the CEO's performance against previously
established targets.



Salary of Other Executive Officers

Base Salaries.

On January 28, 2005 the Executive Compensation Committee approved the following
base salaries to become effective during 2005 for the executive officers (other
than the CEO) named in the 2004 Proxy Statement (the "Named Executive
Officers"):



Name

 

Annual
Base Salary

 

Arthur P. Henderson, Jr.

 

$

114,000

 

Kenneth C. King*

 

$

149,000

 

Jean F. Preston

 

$

135,000

 

Benjamin A. Williams, III

 

$

154,500

 

*Until retirement on April 1, 2005.

Annual Incentive Awards.

On January 28, 2005, the Executive Compensation Committee approved annual
incentive awards for 2004, payable in cash, to the Named Executive Officers, as
follows:



Name

 

Annual
Incentive Award

 

Arthur P. Henderson, Jr.

 

$

130,000

 

Kenneth C. King

 

$

175,000

 

Jean F. Preston

 

$

120,000

 

Benjamin A. Williams, III

 

$

110,000

 

The Executive Compensation Committee will consider annual incentive awards for
the Company's executive officers for 2005. In determining annual incentive
awards, the Executive Compensation Committee considers quantitative performance
metrics, including revenue; profit margins; profits before LIFO adjustments,
extra compensation and income taxes, and the executive's performance against
previously established targets.

 

 

 